Citation Nr: 1327622	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-08 950	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.    

2.  Entitlement to a rating in excess of 10 percent for residuals of a postoperative laparotomy ovarian cyst left salpingo-oophorectomy.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1974 to December 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2011, a hearing was held before a Veterans Law Judge at the RO; a transcript of that hearing is associated with the claims file.  In February 2012, the Board remanded the case to the RO for additional development.  At that time, there was a third issue on appeal (service connection for depression), which has since been granted in full and that issue is therefore no longer in appellate status.  

As noted in the February 2012 Board remand, the issues of service connection for a hysterectomy and removal of the right ovary, hypertension, irritable bowel syndrome (claimed as diverticulitis and gastroesophageal reflux disease), headaches, and posttraumatic stress disorder have been raised by the record but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran when action on her part is required.


REMAND

In a July 2013 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the September 2011 hearing is no longer employed by the Board; she was offered the opportunity to testify at another hearing before a Veterans Law Judge who would then decide her appeal.  She responded that she desired such Travel Board hearing.  

Accordingly, the case is REMANDED for the following:
Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  Thereafter, process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

